Citation Nr: 0302903	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chronic bronchitis 
with emphysema evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 10 percent evaluation for 
bronchitis with emphysema, and granted an increased rating of 
10 percent for rhinitis effective from November 9. 2000, the 
date of the reopened claim for increased compensation 
benefits.  

In September 2002 the Board granted the veteran's motion to 
advance his appeal on the docket.  38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900 (c).

In September 2002 the Board denied entitlement to an 
increased evaluation for rhinitis and referred the issue of 
entitlement to an increased evolution for bronchitis with 
emphysema for development.  That development having been 
completed the case is again before the Board for appellate 
consideration.  


FINDING OF FACT

Competent medical evidence demonstrates mild chronic 
bronchitis with emphysema on objective examination with 
pulmonary function test (PFT) findings of no greater than 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) 66 to 80 percent predicted.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic bronchitis with emphysema are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.14, 4.41, 4.96, 4.97, Diagnostic 
Codes 6600, 6603 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records refer to the onset of chronic 
bronchitis in service.  A medical board report noted that 
despite normal pulmonary function testing, the veteran 
manifested significant objective evidence of disease from 
history of decreased exercise tolerance and transmitted 
noises on chest examination.

An August 1990 VA examination report refers to the onset of 
bronchitis with emphysema in service.  The veteran had 
problems with shortness of breath, coughing and occasional 
wheezing.  He coughed-up large amounts of sputum in the 
morning.  

Also noted was a history of heart disease with chest pain and 
acute myocardial infarction in 1987.  He was put on 
nitroglycerin for chest pain.  

A pulmonary function test (PFT) revealed FEV-1 of 96 percent 
(predicted) and FEV-1/FVC ratio of 76 percent.  DLCO (SB) was 
70 percent (predicted).

Impression was results of PFT shows spirometry within normal 
limits (predicted) with mild reduction in diffusion capacity 
demonstrated by 70 percent noted on DLCOSB.  

In a September 1990 rating decision the RO granted service 
connection for chronic bronchitis with emphysema evaluated as 
10 percent disabling based on moderate respiratory 
impairment.  The 10 percent evaluation has remained in effect 
to the present.

In February 2000 the veteran filed a reopened a claim of 
entitlement to an increased evaluation for bronchitis with 
emphysema.

In support of his reopened claim he submitted private 
treatment and hospital records dating between approximately 
1998 and 2001primarilly referable to treatment for coronary 
artery disease with angina.  Coronary artery bypass surgery 
was undertaken in September 1998.  Pertinent findings noted 
at that time showed the lungs were generally clear to 
auscultation on objective examination.  

A July 1998 private pulmonary function test revealed FEV-1 at 
99 percent predicted and FEV-1/FVC ratio at 109 percent 
predicted.  DLCO (SB) was 88 percent (predicted).  Impression 
was vital capacity and flows within normal limits.  TLC was 
within normal limits.  Normal study was noted.  

A February 2001 VA pulmonary examination report shows the 
examiner reviewed the claims file.  The veteran reported a 
productive cough and dyspnea. He noted he could walk 
approximately 30 yards prior to dyspnea.  Symptoms improved 
in the winter months.  He was not using medications 
currently.  There were no pertinent hospitalizations or 
periods of incapacitation associated with bronchitis.  

On objective examination the lungs were clear to 
auscultation.  There was no evidence of cor pulmonale, 
pulmonary hypertension or weight loss.  A chest x-ray was 
normal showing the lungs were clear.  A PFT revealed 
inconsistent findings.  The PFT was considered technically 
unsatisfactory.  

An October 2001 private PFT report revealed FEV-1 at 91 
percent (predicted) and FEV-1 ratio of 105 percent predicted.  
A report of a repeat PFT at that time revealed FEV-1 at 110 
percent (predicted) and FEV-1 ratio of 97 percent 
(predicted).  DLCO (SB) was not undertaken

In September 2002 the Board referred the veteran's case for 
further development consisting of a special VA pulmonary 
examination.  

An October 2002 VA pulmonary examination report shows the 
examiner reviewed the claims file.  It was noted as history 
that the veteran had been discharged from the service for 
bronchitis.  

The veteran reported having worked various labor intensive 
jobs including oil rig worker, construction and landscaping.  
He had not had any relevant hospitalizations for bronchitis 
since first diagnosed with the condition, nor any emergency 
room visits.  

He noted not working currently because he tired easily.  For 
the past year he had not been able to walk more than 50 yards 
at a time.  He reported taking a shower, brushing his teeth 
and dressing tired him.  He noted having trouble sleeping.  
He denied angina but noted having a lot of shortness of 
breath.  He had a cough but not much chronic sputum 
production.  

The veteran reported that on a typical day he would get up in 
the morning and feed the chickens and dogs.  This took 
anywhere from 30 minutes to one hour in the morning.  He 
would then go back into the house and watch TV for the rest 
of the morning.  He ate lunch and then propped his feet up 
for a couple of hours to keep the leg swelling down.  He 
would then pickup his daughter at the school bus stop.  He 
would then go back to the house and piddle around until 
dinner.  It was noted that he had underlying diabetes.  He 
had bypass surgery in 1998.  He had hyperlipidema and 
hypertension.  He was recently told he had congestive heart 
failure.  

On objective examination the lungs were clear.  The examiner 
noted that PFT revealed mild obstructive ventilatory defect 
with static lung volumes consistent with mild restrictive 
ventilatory defect manifested by diffusing capacity DLCO (SB) 
at 68 percent (predicted).  Chest x-ray revealed mild 
flattening of the diaphragm with no overt pulmonary vascular 
congestion or cardiomegaly noted.  

The examiner's diagnosis shows the veteran had underlying 
obstructive and restrictive lung disease.  The degree of 
abnormality as demonstrated on PFT was not consistent with 
his reported symptomotology.  The examiner noted that the 
facility was equipped to conduct oxygen consumption studies.  

The examiner opined that the veteran's activity limitations 
were solely due to congestive heart failure rather than lung 
disease.  The examiner noted that if specific oxygen 
consumption studies were needed, the veteran should undergo a 
cardiology examination since the primary limitations were 
cardiac in nature.


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Coexisting respiratory disabilities rated under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 will not be 
combined.  38 C.F.R. § 4.96.  A single rating will be 
provided for the predominant disability.  Id.  



The regulations for the evaluation bronchitis and emphysema, 
were revised, effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6600, 6603 pertaining to chronic 
bronchitis, provides that the disability shall be rated on 
the results of pulmonary function tests (PFTs).  The 
veteran's claim for an increased evaluation was filed in 
February 2000; accordingly, his claim will be considered 
under the amended criteria.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of Section 5110(g) prohibits 
of retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Under DC 6600 (chronic bronchitis) and 6603 (pulmonary 
emphysema), a 10 percent rating is warranted for bronchitis 
or emphysema with FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent predicted, or: DLCO (SB) 66 to 
80 percent predicted.  An evaluation of 30 percent is 
warranted when PFTs show FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  

An evaluation of 60 percent requires that PFTs show FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

An evaluation of 100 percent requires that PFTs show FEV-1 
less than 40 percent of predicted value; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO) (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 40-percent predicted, or; maximum 
exercise capacity less than 15ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.


The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomotology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995). 

Nonservice-connected manifestations may not be considered in 
determining entitlement to an increased evaluation for 
service-connected disability.  38 C.F.R. 
§ 4.14.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Importantly, the record shows that in a letter dated in 
February 2001 and statement of the case dated in March 2002 
the RO gave notification and consideration of the VCAA with 
respect to this veteran's claim.  

Notice by VA sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The record presently consists of service medical records, 
private and VA medical records with special pertinent VA 
examination reports and pertinent medical opinion.  

The Board notes that veteran was afforded a VA pulmonary 
examination in October 2002 with respect to his claim.  Both 
the veteran and his representative have been provided with 
the additional evidence.  

The Board recognizes that the medical specialist in October 
2002 noted that the facility was not equipped to conduct 
oxygen consumption studies and recommended that if such 
studies were needed, the veteran should be afforded a 
cardiology examination since the primary disability 
restricting his activity was cardiac in nature.  For reasons 
stated below the Board notes that additional development to 
obtain oxygen consumption studies would serve no useful 
purpose.  The competent medical evidence shows that the 
primary disability restricting the veteran's physical 
activity is related to intercurrent nonservice-connected 
cardiac disability.  The present record consists of competent 
VA and private medical evidence that provides a complete 
basis upon which to decide the merits of the veteran's claim.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Lastly, this is not a case in which the VCAA has been applied 
in the first instance. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted above, the RO has provided, apprised the 
veteran, as well as considered his claim under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased evaluation

A comprehensive review of the competent private and VA 
medical records discloses that the findings recorded on the 
reliable private and VA PFTs of record are shown to represent 
disability that more nearly approximates the criteria for the 
10 percent evaluation currently assigned.  Specifically, 
reliable private and VA PFTs reveal findings no greater than: 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) 66 to 80 percent predicted.  The 
Board points out that the results of the February 2001 VA PFT 
were considered technically unsatisfactory.  

The VA pulmonary specialist in October 2002 noted that the 
results of the PFT and examination findings failed to support 
the extent and degrees of severity of the veteran's 
respiratory complaints related to service-connected 
bronchitis with emphysema.  Rather, the medical specialist 
noted that the objective findings continued to reflect mild 
respiratory impairment related to service-connected 
bronchitis.  Moreover, the Board notes that the record shows 
that the veteran is not using medications for his service-
connected bronchitis currently.  Additionally there are no 
pertinent hospitalizations or periods of incapacitation 
associated with bronchitis.   

Importantly, the Board notes that following a review of the 
claims file and examination findings in October 2002, the VA 
pulmonary specialist opined that the primary disability 
restricting the veteran's physical activities was cardiac in 
nature.  The Board notes that service-connection is not 
established for cardiac disability and that related 
nonservice-connected manifestations may not be considered in 
evaluating service-connected bronchitis with emphysema.  
38 C.F.R. § 4.14.

In view of the fact that the competent medical evidence fails 
to demonstrate respiratory impairment related to service-
connected bronchitis with emphysema that meets or more nearly 
approximates the next higher rating of 30 percent under the 
rating criteria cited above, the absence of maximum oxygen 
consumption testing is of no consequence as such test is only 
contemplated within the criteria for the 60 and 100 percent 
ratings.  Moreover, the Board points out that the VA 
pulmonary specialist in October 2002 opined that the 
veteran's physical activities were solely restricted by 
nonservice-connected cardiac disability.  In other words, a 
maximum oxygen consumption is contraindicated due to the 
restrictive nature of his cardiac disability.  

Based on the evidence as outlined above, the Board finds that 
the assignment of a 10 percent disability evaluation under 
Diagnostic Code 6600 is appropriate as the PFT results fall 
within the criteria a 10 percent evaluation.  Applying the 
principles of 38 C.F.R. § 4.7, the Board finds that a higher 
evaluation is not appropriate for assignment in this case.  
In reviewing all other pertinent diagnostic codes for 
symptoms related to respiratory disorders, the Board did not 
find any criteria under which a higher evaluation could be 
assigned.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for chronic bronchitis 
with emphysema.  See Gilbert, supra.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
3.321(b)(1), or from reaching such conclusion on its own. In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, but did not grant an 
increased evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. 3.321(b)(1).

The Board finds that an evaluation greater than 10 percent on 
an extraschedular basis pursuant to 38 C.F.R. 3.321(b)(1) 
(2002) is not appropriate.

The disability at issue has not rendered the veteran's 
clinical picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the veteran's case to the Under 
Secretary or Director for consideration of extraschedular 
evaluation.

Importantly, the Board points out that the competent medical 
evidence shows the veteran is primarily limited in daily 
activities solely due to nonservice-connected cardiac 
disability.  

The schedular criteria adequately compensates the veteran for 
chronic bronchitis with emphysema.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis with emphysema is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

